MOTION TO DISMISS
DOMENGEAUX, Judge.
The plaintiff-appellee, Todd E. Moreland, moves to dismiss the suspensive appeal of the defendant, Kim Brasseaux, for failure to file a suspensive appeal bond.
The judgment in this matter was signed on April 13, 1983. A motion for a suspen-sive appeal was filed on April 6, 1983, and the suspensive appeal bond set at one and one-fourth times the amount of the judgment.
The record shows that the suspensive appeal bond was never posted by the defendant-appellant as required under C.C.P. Article 2124. Therefore, the suspensive appeal of the defendant-appellant is hereby dismissed, and the defendant-appellant’s appeal ordered maintained as devolutive.
SUSPENSIVE APPEAL DISMISSED. APPEAL MAINTAINED AS DEVOLU-TIVE.